Citation Nr: 1642649	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from June 1999 to September 1999.  The Veteran was a reserve service member until September 2003 in, at various times, the Army Reserves, Army National Guard, and Naval Reserves.  He had a period of active duty for training (ACDUTRA) from July 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additional evidence has been associated with the claims file since the last RO adjudications in August 2010.  This evidence is cumulative of the evidence already of record as it merely indicates the Veteran has current disabilities, and it reiterates the history of the Veteran's ankle disorders based on his lay statements.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The Veteran was scheduled for a Board Hearing by videoconference on September 14, 2016.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board's decision below reopens the prior final denials on the issues of service connection for right and left ankle disabilities.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2004 rating decision denied the claims of service connection for right and left ankle disorders.  The Veteran did not timely perfect an appeal of this decision.

2.  Evidence received since the June 2004 decision, i.e., a VA examination report, relates to a previously unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2004 decision is new and material with respect to the claim of service connection for the right ankle disorder, and the claims is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Evidence received since the June 2004 decision is new and material with respect to the claim of service connection for the left ankle disorder, and the claims is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

Right and left ankle claims

In June 2004, the RO denied the Veteran's claims of service connection for right and left ankle disabilities.  The Veteran appealed the decision, but failed to submit a timely substantive appeal in response to a March 2005 Statement of the Case (SOC).  Additionally, after the SOC, there was no new and material evidence received within the remainder of the appeal period requiring a readjudication of the claims.  See 38 C.F.R. § 3.156(b).  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The June 2004 rating decision found that new and material evidence had not been received to reopen an earlier claim, which had been decided in a March 1984 rating decision.

The evidence of record at the time of the June 2004 rating decision consisted of partial service treatment records from June 1973 through June 1976, treatment records from the VA Medical Center at Amarillo from June 1998 through February 2004, service treatment records for the Veteran's periods of active duty from June 1999 to September 1999 with the Naval Reserves, and service treatment records for the Veteran's periods of active duty for training with the Army National Guard from July 1984 to August 1984.  These records indicated the Veteran had had a fracture of the right ankle in 1983 and a left ankle sprain in 1975.  The March 1984 rating decision denied service connection on the basis that there was no record of a disability of each ankle during active military service.  At the time of the June 2004 rating decision, there was evidence of in-service injuries, but no current disability.

Since the June 2004 rating decision, evidence has been associated with the file showing a current disability for each ankle.  See August 2007 VA Podiatry Note and June 2009 VA examination report.  This evidence is relevant and material to an unestablished fact, and the evidence was not previously before VA.  Accordingly, it is new and not cumulative.  Thus, reopening is warranted.

A review of the claims on the merits is deferred pending further development addressed in the REMAND section below.

ORDER

The application to reopen the claim of service connection for a left ankle disorder is granted.

The application to reopen the claim of service connection for a right ankle disorder is granted.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  

First, there are indications that certain records were not associated with the claims file.  Specifically, the June 2009 VA examination report noted that the Veteran was treated for his right ankle fracture at the VAMC Amarillo and casted for six months.  Records of such treatment could not be located in the claims file.  On remand, such records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).

Additionally, the Board finds that records showing specific periods of ACDUTRA are necessary in deciding the claims.  VA must determine whether the diabetes disorder was initially manifest during a period of ACDUTRA or whether either disorder was aggravated by a period of ACDUTRA.

With respect to the right ankle claim, although a VA examination has been performed, a medical opinion as to a nexus with service has not been rendered.  Accordingly, such medical opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file treatment records from the VA Amarillo Health Care System (HCS) for the period from August 1980 to the present.

2.  Verify and identify all periods of ACDUTRA.  Such verification should include requesting from the appropriate location a copy of the Master Military Pay Account (MMPA) for all periods of the Veteran's reserve service (Army Reserves, Army National Guard, and Naval Reserves service).

3.  Once records have been received, schedule a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus disorder.  Identify the periods of ACDUTRA for the examiner and obtain medical opinions as to the following:

a.  Whether there is clear and unmistakable (i.e., undebatable) evidence that diabetes mellitus diagnosed in 1998 (see VA clinic records beginning in July 1998) was not aggravated beyond the normal progress of the disorder during the period of active service from June 1999 to September 1999? 

b.  Whether it is at least as likely as not that diabetes initially manifested or was permanently worsened beyond its normal progression during any period of ACDUTRA? 

A rationale should be provided for all opinions.

4.  Obtain medical opinions with respect to the Veteran's right ankle disorder as follows:

a.  Taking the Veteran's history of a 1983 fracture of the right ankle to be true, whether it is at least as likely as not that any current right ankle disorder is the result of the 1983 fracture; 

b.  Whether it is at least as likely as not that the Veteran's June 1999 to September 1999 period of active service caused or aggravated a current right ankle disability; and

c.  Whether it is at least as likely as not that any current right ankle disability was caused or became permanently worsened beyond the normal progression during any period of ACDUTRA? 

In providing these opinions, the AOJ should consider an August 12, 2012 VA clinic consultation wherein a VA staff physician opined that the Veteran's osteoarthritis of the knees were likely an indirect result of ankle injuries in service which promoted favoring of the left knee.

A rationale should be provided for all opinions.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


